EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hubbard on 3/10/2021.

The application has been amended as follows: 

Claim 17, line 10, “can change” was changed to --changes--;
Claim 17, line 12, “can be” was changed to --is--;
Claim 28, line 7, “can change” was changed to --changes--; and
Claim 28, line 21, “can be” was changed to --is--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 17 and 28, the prior art of record fails to show or suggest a support system for supporting an offshore wind turbine comprising:  a first electrical connection electrically connecting the one or more galvanic anodes to the steel support structure, wherein the first electrical connection is an adaptable electrical connection that changes 
	As to claim 35, the prior art of record fails to show or suggest the method for protecting a steel support structure again corrosion comprising:  adaptably changing the rate of electrons flowing from the one or more galvanic anodes to the steel support structure, thereby changing the polarization of the steel support structure.  Again, as pointed out in the response 12/29/20, CN ‘066 fails to show or suggest  that the current detector 52 (or any other element) should be able to modify/change the electrical connection between the sacrificial anode 54 and the support structure 1, let alone change the rate of electrons flowing from the sacrificial anode 54 to the support structure 1, such that the polarization of the support structure is changed with a change in the rate of electrons flowing from the sacrificial anode 54 to the support structure.   Consequently, by having an adaptable electrical connection the polarization can be tailored to the specific needs, whereby the amount of anode material emitted to the water can be lowered. This will increase the lifetime of the one or more galvanic anodes and further lower the environmental impact of the cathodic protection system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL